DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, there is not sufficient structure for performing the recited function of “ each scanner configured to”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11-13, 16-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinlian et al. (IEEE “The use of a Mobile Laser Scanning System For Mapping Large Forest Plots” September 2014).
Regarding claims 1, 11,  Xinlian et al. disclose a mobile surface scanner, comprising: a frame; wheels attached to the frame (See Fig.1); a positioning unit  (See abstract; navigation unit; GPS unit paragraph 2 section II) attached to the frame for generating position data indicating the position of the positioning unit; one or more scanners (See abstract; laser scanner), each scanner configured to emit laser light toward a surface under the mobile surface scanner and to measure light reflected from the surface to the scanner to generate surface data; and a computing device (as shown in Fig.1) for storing the surface data and the position data (See Fig. 1 below) . 

    PNG
    media_image1.png
    667
    934
    media_image1.png
    Greyscale

Regarding claims 2-5, 7-8,  12-13, 16-20, Xinlian et al. disclose wherein the computing device operates a surface scanning application for generating a visualization of the surface data, wherein the visualization indicates any profile changes in the surface;  wherein the computing device operates a geographic information system that generates a visualization based on the surface data and the position data over a map of the area in which the surface data was generated; and wherein the visualization indicates the location of imperfections in a surface from which the surface data was generated; wherein the visualization comprises an indication of imperfections that satisfy predetermined characteristics; and further comprising: a distance encoder for measuring distance travelled by the mobile surface scanner; and the surface scanner further comprising: a camera for capturing photos or videos; and wherein the visualization indicates the location of imperfections in the surface ; wherein the visualization utilizes a first color for the imperfections and a second color for areas without imperfections; measuring, by a distance encoder, a distance travelled by the mobile surface scanner; and further comprising: capturing, by a camera on the mobile surface scanner, a photo or video of the surface; and further comprising: storing, by the computing device, text data entered by a user; and associating the text data with position data; uploading, by the computing device to a server, the data structure; generating, by the server, one or more repair orders based on the data structure  (See Fig.1, Fig.2. section II paragraph 2; section III part C first paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinlian et al. (IEEE “The use of a Mobile Laser Scanning System For Mapping Large Forest Plots” September 2014
Regarding claims 6, 9, 10, Xinlian disclose all but fail to specifically disclose that wherein the predetermined characteristics comprise accessibility for wheelchairs; nor does it disclose the mobile surface scanner further comprising: an inclinometer; and in the mobile surface scanner wherein the position data comprises longitude data and latitude data.  However, Xinlian disclose a GPS system (Section II paragraphs 1-2)  wherein the GPS normally uses longitude and latitude data for positioning. Also it discloses field measurement data that would comprise an inclinometer; and would obviously make the characteristics accessible for wheelchairs.
Regarding claims 14-15, Xinlian et al. disclose the visualization (See Fig. 1; as shown a display screen would be used for vizualization) wherein one of ordinary skill in the art before the effective date of the claimed invention would have the visualization indicate the location of a crack in a sidewalk surface; or the visualization indicates the location of a pothole in a street surface as it pertains to one’s area of specific interest.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larue (U.S. patent No. 7,780,085) discloses a scanner capable of scanning a curved surface .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661